NOT DESIGNATED FOR PUBLICATION

                                              No. 125,153

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                      RAY ANTHONY MILES,
                                           Appellant,

                                                   v.

                                         STATE OF KANSAS,
                                             Appellee.


                                  MEMORANDUM OPINION

       Appeal from Shawnee District Court; MARY E. CHRISTOPHER, judge. Opinion filed November
10, 2022. Affirmed.


       Ray Anthony Miles, appellant pro se.


       Stephen O. Phillips, assistant attorney general, and Derek Schmidt, attorney general, for appellee.


Before ATCHESON, P.J., BRUNS, J., and PATRICK D. MCANANY, S.J.


       PER CURIAM: This appeal arises out of the district court's dismissal of Ray
Anthony Miles' pro se petition against the State of Kansas alleging false imprisonment
and seeking to recover $5 billion in damages. After Miles filed a motion for default
judgment, the district court issued an order to show cause why his petition should not be
dismissed. Ultimately, the district court found that the entry of a default judgment against
the State would be inappropriate and dismissed Miles' petition under K.S.A. 60-212(b)(6)
for failure to state a claim. In addition, the district court found that it lacked subject
matter jurisdiction. Under the circumstances presented, we find that the district court
appropriately dismissed Miles' petition.

                                                    1
                                           FACTS

       Miles is incarcerated as a result of an incident that occurred at the WIBW-TV
studios in Topeka on May 23, 2012. Although he was acquitted of one charge, a Shawnee
County jury convicted him of three counts of aggravated battery, one count of battery,
one count of criminal threat, and one count criminal damage to property. The district
court subsequently sentenced Miles to consecutive sentences of 88 months in prison and
12 months in jail. On direct appeal, a panel of this court affirmed his convictions and
sentence. State v. Miles, No. 110,511, 2014 WL 7565767 (Kan. App. 2014) (unpublished
opinion) (Miles I). Thereafter, on April 21, 2016, the Kansas Supreme Court denied
review.


       Over the past six years, Miles has unsuccessfully filed two pro se K.S.A. 60-1507
motions. In addition, he has filed several pro se civil lawsuits against governmental
entities in both State and federal court relating to his incarceration. Moreover, Miles has
been denied relief in each of these lawsuits. See Miles v. Shawnee County, No. 123,033,
2021 WL 841935 (Kan. App. 2021) (unpublished opinion) (Miles II); Miles v. Shawnee
County, No. 123,075, 2021 WL 762086 (Kan. App. 2021) (unpublished opinion) (Miles
III); Miles v. Shawnee County Dept. of Corrections, No. 124,026, 2022 WL 983270 (Kan.
App. 2022) (unpublished opinion) (Miles IV). See also Miles v. Kansas, 770 Fed. Appx.
432 (10th Cir. 2019) (unpublished opinion) (dismissing appeal from Miles v. Kansas, No.
18-3168-SAC, 2019 WL 9595699 [D. Kan. 2019] [unpublished opinion]).


       On September 27, 2021, Miles filed the pro se petition that is the subject of this
appeal in the Shawnee County District Court. In the petition, he alleged that he was
falsely imprisoned by the State of Kansas. In addition to filing several other motions,
Miles filed a motion for default judgment on November 16, 2021. After reviewing the
motion for default, the district court issued an order to show cause as to why the petition
should not be dismissed under K.S.A. 60-212(b)(1) and (b)(6). In its order to show cause,

                                             2
the district court explained that in order for Miles to succeed on a false imprisonment
claim, he would have to show that his underlying conviction had either been reversed or
declared invalid.


       On December 30, 2021, the district court entered a memorandum decision and
order dismissing Miles' petition. In doing so, the district court determined that Miles had
failed to allege an essential element to state a false imprisonment claim. In particular, the
district court found that Miles failed to allege he was imprisoned without legal excuse.
The district court futher found that amending his petition would be futile. Accordingly,
the district court concluded—among other things—that Miles' petition failed to state a
claim upon which relief could be granted.


                                         ANALYSIS

       On appeal, Miles contends that the district court erred in dismissing his petition
seeking damages from the State of Kansas for false imprisonment. Our review of the
district court's granting of a motion to dismiss is unlimited. Platt v. Kansas State
University, 305 Kan. 122, 126, 379 P.3d 362 (2016). "When the district court has granted
a motion to dismiss, this court must assume the truth of the facts alleged by the plaintiff,
along with any inferences that can reasonably be drawn from those facts." Hale v. Brown,
287 Kan. 320, 322, 197 P.3d 438 (2008). However, we not required to accept conclusory
or contradictory allegations. Gatlin v. Hartley, Nicholson, Hartley & Arnett, P.A., 29
Kan. App. 2d 318, 319, 26 P.3d 1284 (2001) (quoting Grindsted Products, Inc. v. Kansas
Corporation Comm'n, 262 Kan. 294, 303, 937 P.2d 1 [1997]).


       Based on our review of the record, we find that it was appropriate for the district
court to deny Miles' request for a default judgment against the State. K.S.A. 2021 Supp.
60-255(c) provides: "A default judgment may be entered against the state, its officers or
its agencies only if the claimant establishes a claim or right to relief by evidence that

                                              3
satisfies the court." As a result, we find that the district court properly issued an order to
show cause to determine whether Miles' petition stated a claim upon which relief could
be granted before ruling on the motion for default judgment. We also find that the district
court properly determined that Miles had failed to state a claim upon which relief could
be granted and appropriately dismissed his petition under K.S.A. 2021 Supp. 60-
212(b)(6).


       In a civil action for false imprisonment, the plaintiff must show that the defendant
restrained his or her personal freedom "without legal excuse" by words, acts, threats, or
personal violence which caused the plaintiff to be fearful of leaving. Mader v. Custom
Wood Products, No. 123,124, 2021 WL 3439243, at *4 (Kan. App. 2021) (unpublished
opinion); see also Thompson v. General Finance Co., 205 Kan. 76, 88, 468 P.2d 269
(1970) (To establish a claim for false imprisonment, it is necessary to show "that the
individual be restrained of his liberty without any sufficient legal cause therefor, and by
words or acts which the one being restrained fears to disregard." [Emphasis added.]); PIK
Civ. 4th 127.20 (False imprisonment "is the restraint of the personal freedom of an
individual without legal excuse by any words, acts, threats, or personal violence that
under the circumstances the one being restrained fears to disregard." [Emphasis added.]).


       In his petition, Miles failed to allege that he was being held without legal cause or
excuse. Likewise, Miles fails to allege that his convictions and sentence had been
reversed, that it has been declared invalid, or that it has otherwise been set aside.
Consequently, Miles did not allege the essential elements of a false imprisonment claim,
and we conclude that the district court did not err in dismissing Miles' petition under
K.S.A. 2021 Supp. 60-212(b)(6) for failure to state a claim upon which relief may be
granted.


       We also find that the district court's dismissal of Miles' petition is consistent with
the United States Supreme Court's decision in Heck v. Humphrey, 512 U.S. 477, 114 S.

                                               4
Ct. 2364, 129 L. Ed. 2d 383 (1994). In Heck, the Supreme Court addressed a similar issue
in the context of a 42 U.S.C. § 1983 action and found that a valid claim for
unconstitutional imprisonment cannot be stated unless the conviction or sentence has
been reversed, expunged, declared invalid by an appropriate state court, or undermined
by a federal court's grant of habeas relief. 512 U.S. at 486-87. Significantly, the United
States Court of Appeals for the Tenth Circuit relied on Heck in dismissing Miles' appeal
in one of his other lawsuits arising out of his incarceration. Specifically, the court found
that "Miles' conviction and sentence have not been reversed, expunged, declared invalid
by an appropriate state court, or undermined by a federal court's grant of habeas relief.
Heck thus bars [his] damages action, rendering the appeal frivolous." Miles, 770 Fed.
Appx. at 433.


       We now turn to Miles' contention that the district court committed judicial
misconduct. In particular, he argues that the district court failed to timely rule on various
motions in violation of Kanas Supreme Court Rule 166(a) (2022 Kan. S. Ct. R. at 234).
We exercise unlimited review over judicial misconduct claims, considering the particular
facts and circumstances surrounding the allegation. State v. Boothby, 310 Kan. 619, 624,
448 P.3d 416 (2019).


       Rule 166(a) requires that a district court should "issue a ruling on a civil motion no
later than 30 days after the motion's final submission . . . ." (2022 Kan. S. Ct. R. at 234.)
Although the record reflects that Miles filed several motions while this action was
pending in the district court, we cannot tell from the record on appeal when or if the State
was served with these motions. See Friedman v. Kansas State Bd. of Healing Arts, 296
Kan. 636, 644, 294 P.3d 287 (2013) ("When facts are necessary to an argument, the
record must supply those facts and a party relying on those facts must provide an
appellate court with a specific citation to the point in the record where the fact can be
verified."). As a result, we cannot determine when Miles' motions were deemed to be
finally submitted to the district court for ruling.

                                               5
       Nevertheless, even if Miles had come forward with an adequate record to show
that the district court failed to meet the 30-day deadline set forth in Rule 166(a), this
would not rise to the level of judicial misconduct. Rule 166(c) provides that if the district
court fails to meet the deadline, then it is to file a report with the judicial administrator
that explains why the deadline was not met. Hence, we find that the rule is intended to
regulate the internal administration of Kansas Judicial Branch and noncompliance does
not equate to judicial misconduct.


       In summary, we conclude that the district court did not err in dismissing Miles'
petition under K.S.A. 2021 Supp. 60-212(b)(6) for failure to state a claim of false
imprisonment on which relief can be granted. However, we note that the district court's
memorandum decision and order is silent on whether the dismissal was with or without
prejudice. Based on our review of Miles' short petition, we see no insurmountable legal
bar to the claim as it appears on the face of the petition. In that circumstance, a dismissal
for failure to state a claim under K.S.A. 2021 Supp. 60-212(b)(6) typically would be
without prejudice. As a result, we construe the dismissal to be without prejudice and
affirm on that basis. In light of this decision, it is unnecessary for us to reach the other
arguments presented by the parties in their briefs.


       Affirmed.




                                               6